FILED
                             NOT FOR PUBLICATION                            NOV 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES S. DAVIS, AKA James S. David,              No. 10-56684

               Plaintiff - Appellant,            D.C. No. 5:10-cv-00918-AHM-
                                                 AJW
  v.

UNITED STATES OF AMERICA,                        MEMORANDUM *

               Defendant - Appellee,

  and

AUTURO CISNEROS; et al.,

               Defendants.



                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Former federal prisoner James S. Davis, an attorney, appeals pro se from the

district court’s judgment dismissing his action alleging false imprisonment. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Whitman v.

Mineta, 541 F.3d 929, 931 (9th Cir. 2008) (grant of a motion to dismiss); Ethridge

v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988) (denial of a motion to

remand an action to state court). We may affirm on any ground supported by the

record. Shanks v. Dressel, 540 F.3d 1082, 1086 (9th Cir. 2008). We affirm.

       Denial of Davis’s motion to remand was proper because Davis’s action was

properly removed to the district court. See 28 U.S.C. § 2679(d)(2); Osborn v.

Haley, 549 U.S. 225, 231 (2007) (“[C]ertification is conclusive for purposes of

removal, i.e., once certification and removal are effected, exclusive competence to

adjudicate the case resides in the federal court, and that court may not remand the

suit to the state court.”).

       The district court properly dismissed Davis’s action because his false

imprisonment claim was directly connected to his conviction on multiple federal

offenses and his resulting sentence. See Compton v. Ide, 732 F.2d 1429, 1434 (9th

Cir. 1984), abrogated on other grounds by Agency Holding Corp. v. Malley-Duff

& Assocs., Inc., 483 U.S. 143 (1987) (“A prior conviction estops a party in a later




                                          2                                     10-56684
civil suit from contesting facts necessarily established in the criminal

proceeding.”).

      Davis’s remaining contentions are unpersuasive.

      Davis’s motion to set oral argument, filed on September 16, 2011, is denied.

      All remaining pending motions are denied.

      AFFIRMED.




                                           3                                10-56684